Exhibit 10.6

 

AMENDMENT NO. 2
TO
LOAN AND SECURITY AGREEMENT AND CONSENT

 

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT AND CONSENT (this “Amendment
No. 2”), dated as of July 27, 2009, is by and among Wachovia Bank, National
Association, a national banking association (“Lender”), Farmer Bros. Co., a
Delaware corporation (as surviving corporation of the merger with FBC Realty,
LLC formerly known as SL Realty, LLC, a Delaware limited liability company,
“Farmer”) and Coffee Bean International, Inc., an Oregon corporation (“CBI” and
together with Farmer, each individually a “Borrower” and collectively,
“Borrowers”), Coffee Bean Holding Co., Inc., a Delaware corporation (“Coffee
Holding”), FBC Finance Company, a California corporation (“Finance” and together
with Coffee Holding, each individually a “Guarantor” and collectively,
“Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Lender, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lender has made, and may make, loans and advances
and provide other financial accommodations to Borrowers as set forth in the Loan
and Security Agreement, dated as of March 2, 2009, by and among Lender,
Borrowers and Guarantors, the “Loan Agreement”, Amendment No. 1 to Loan and
Security Agreement, dated as of March 2, 2009, by and among Lender, Borrowers
and Guarantors, and together with all agreements, documents and instruments at
any time executed or delivered in connection therewith or related thereto, as
from time to time amended and supplemented, collectively, the “Financing
Agreements”);

 

WHEREAS, Borrowers and Guarantors have requested that Lender agree to make
certain amendments to the Loan Agreement and agree to certain consents under the
Loan Agreement, and Lender is willing to agree, subject to the terms and
conditions set forth herein, to make such amendments and agree to such consents,
as more specifically set forth herein; and

 

WHEREAS, by this Amendment No. 2, Lender, Borrowers and Guarantors desire and
intend to evidence such amendments and consents.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 


1.     DEFINITIONS.


 


1.1      ADDITIONAL DEFINITION.  AS USED HEREIN, THE TERM “AMENDMENT NO. 2”
SHALL MEAN AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT AND CONSENT, BY AND
BETWEEN LENDER AND BORROWER, AS THE SAME NOW EXISTS OR MAY HEREAFTER BE AMENDED,
MODIFIED, SUPPLEMENTED, EXTENDED, RENEWED, RESTATED OR REPLACED, AND THE LOAN
AGREEMENT AND THE OTHER FINANCING

 

--------------------------------------------------------------------------------



 


AGREEMENTS SHALL BE DEEMED AND ARE HEREBY AMENDED TO INCLUDE, IN ADDITION AND
NOT IN LIMITATION, SUCH DEFINITION.


 


1.2      ELIGIBLE INVENTORY.


 


(A)   THE DEFINITION OF “ELIGIBLE INVENTORY” IN SECTION 1.34 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING CLAUSE (F)(III)(A) THEREOF IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

“(A) as to locations which are leased by any Borrower, if Lender shall have
received a Collateral Access Agreement from the owner and lessor of such
location, duly authorized, executed and delivered by such owner and lessor or,
if Lender shall not have received such Collateral Access Agreement (or Lender
shall determine to accept a Collateral Access Agreement that does not include
all required provisions or provisions in the form otherwise required by Lender),
Lender may, at its option, nevertheless consider Inventory at such location to
be Eligible Inventory to the extent Lender shall have established such Reserves
in respect of amounts at any time payable by such Borrower to the owner and
lessor thereof as Lender shall determine in good faith,”

 


1.3      INTERPRETATION.  ALL CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
MEANINGS ASSIGNED THERETO IN THE OTHER FINANCING AGREEMENTS, UNLESS OTHERWISE
DEFINED HEREIN.  ALL REFERENCES TO THE PLURAL HEREIN SHALL ALSO MEAN THE
SINGULAR AND ALL REFERENCES TO THE SINGULAR HEREIN SHALL ALSO MEAN THE PLURAL,
IN EACH CASE UNLESS OTHERWISE REQUIRED BY THE CONTEXT OF THE USE THEREOF.


 


2.     ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.  BORROWERS AND
GUARANTORS REPRESENT, WARRANT AND COVENANT WITH AND TO LENDER AS FOLLOWS, WHICH
REPRESENTATIONS, WARRANTIES AND COVENANTS, TOGETHER WITH THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THE OTHER FINANCING AGREEMENTS, ARE CONTINUING AND
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF, AND THE TRUTH AND ACCURACY OF,
OR COMPLIANCE WITH EACH, BEING A CONTINUING CONDITION OF THE MAKING OF LOANS BY
LENDER TO BORROWERS:


 


2.1      NO ACTION OF, OR FILING WITH, OR CONSENT OF ANY GOVERNMENTAL AUTHORITY,
AND NO APPROVAL OR CONSENT OF ANY OTHER PERSON, IS OR WILL BE REQUIRED TO
AUTHORIZE, OR IS OR WILL BE OTHERWISE REQUIRED IN CONNECTION WITH, THE
EXECUTION, DELIVERY AND PERFORMANCE BY BORROWERS AND GUARANTORS OF THIS
AMENDMENT NO. 2.


 


2.2      THIS AMENDMENT NO. 2 AND EACH OTHER AGREEMENT, DOCUMENT OR INSTRUMENT
TO BE EXECUTED AND DELIVERED BY ANY BORROWER OR GUARANTOR IN CONNECTION
THEREWITH OR HEREWITH HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL
NECESSARY ACTION ON THE PART OF SUCH BORROWER OR GUARANTOR, AND AMENDMENT NO. 2
AND EACH OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO BE EXECUTED AND DELIVERED BY
BORROWERS AND GUARANTORS IN CONNECTION THEREWITH OR HEREWITH IS IN FULL FORCE
AND EFFECT AS OF THE DATE OF AMENDMENT NO. 2 AND THE AGREEMENTS AND OBLIGATIONS
OF BORROWERS AND GUARANTORS CONTAINED HEREIN AND THEREIN CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF BORROWERS AND GUARANTORS ENFORCEABLE AGAINST
BORROWERS AND GUARANTORS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.

 

2

--------------------------------------------------------------------------------



 


2.3      NEITHER THE EXECUTION AND DELIVERY OF THIS AMENDMENT NO. 2 OR THE
DOCUMENTS, AGREEMENTS OR INSTRUMENTS EXECUTED OR DELIVERED IN CONNECTION
THEREWITH OR RELATED THERETO, NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN OR
THEREIN CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS HEREOF OR THEREOF IS IN
CONTRAVENTION OF ANY LAW OR REGULATION OR ANY ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL AUTHORITY APPLICABLE TO BORROWERS AND GUARANTORS IN ANY RESPECT, OR
CONFLICTS WITH OR RESULT IN THE BREACH OF, OR CONSTITUTES A DEFAULT IN ANY
RESPECT UNDER ANY MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, AGREEMENT OR
INSTRUMENT TO WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR MAY BE BOUND, OR
VIOLATES ANY PROVISION OF THE FORMATION OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY
BORROWER OR GUARANTOR.


 


2.4      AFTER GIVING EFFECT TO THIS AMENDMENT NO. 2, NO EVENT OF DEFAULT OR
ACT, CONDITION OR EVENT WHICH WITH NOTICE OR PASSAGE OF TIME OR BOTH WOULD
CONSTITUTE AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING ON THE
DATE OF AMENDMENT NO. 2.


 


3.     CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THE AMENDMENTS AND CONSENTS
CONTAINED HEREIN SHALL BE SUBJECT TO THE RECEIPT BY LENDER OF EACH OF THE
FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER:


 


3.1      AN ORIGINAL OF THIS AMENDMENT NO. 2, DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE PARTIES HERETO;


 


3.2      A TRUE AND CORRECT COPY OF ANY CONSENT, WAIVER OR APPROVAL TO OR OF
THIS AMENDMENT NO. 2, WHICH ANY BORROWER OR GUARANTOR IS REQUIRED TO OBTAIN FROM
ANY OTHER PERSON; AND


 


3.3      AFTER GIVING EFFECT TO THIS AMENDMENT NO. 2, NO EVENT OF DEFAULT OR
ACT, CONDITION OR EVENT WHICH WITH NOTICE OR PASSAGE OF TIME OR BOTH WOULD
CONSTITUTE AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING ON THE
DATE OF THIS AMENDMENT NO. 2.


 


4.     EFFECT OF THIS AMENDMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO OTHER
AMENDMENTS, CONSENTS, CHANGES OR MODIFICATIONS TO THE FINANCING AGREEMENTS ARE
INTENDED OR IMPLIED, AND IN ALL OTHER RESPECTS THE FINANCING AGREEMENTS ARE
HEREBY SPECIFICALLY RATIFIED, RESTATED AND CONFIRMED BY ALL PARTIES HERETO AS OF
THE EFFECTIVE DATE HEREOF AND BORROWERS AND GUARANTORS SHALL NOT BE ENTITLED TO
ANY OTHER OR FURTHER AMENDMENT OR CONSENT BY VIRTUE OF THE PROVISIONS OF THIS
AMENDMENT NO. 2 OR WITH RESPECT TO THE SUBJECT MATTER OF THIS AMENDMENT NO. 2. 
TO THE EXTENT OF CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT NO. 2 AND THE
OTHER FINANCING AGREEMENTS, THE TERMS OF THIS AMENDMENT NO. 2 SHALL CONTROL. 
THE LOAN AGREEMENT AND THIS AMENDMENT NO. 2 SHALL BE READ AND CONSTRUED AS ONE
AGREEMENT.


 


5.     FURTHER ASSURANCES.  THE PARTIES HERETO SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND TAKE SUCH ADDITIONAL ACTION AS MAY BE NECESSARY OR
DESIRABLE TO EFFECTUATE THE PROVISIONS AND PURPOSES OF THIS AMENDMENT NO. 2.


 


6.     GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT NO. 2 AND THE OTHER FINANCING AGREEMENTS AND ANY DISPUTE ARISING OUT
OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
BUT EXCLUDING ANY PRINCIPLES OF CONFLICT OF LAWS OR OTHER RULE OF

 

3

--------------------------------------------------------------------------------



 


LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN
THE LAWS OF THE STATE OF CALIFORNIA.


 


7.     WAIVER, MODIFICATION, ETC.  NO PROVISION OR TERM HEREOF MAY BE MODIFIED,
ALTERED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY AN INSTRUMENT IN
WRITING EXECUTED BY THE PARTY AGAINST WHOM SUCH MODIFICATION, ALTERATION,
WAIVER, DISCHARGE OR TERMINATION IS SOUGHT TO BE ENFORCED.


 


8.     ENTIRE AGREEMENT.  THIS AMENDMENT NO. 2 REPRESENTS THE ENTIRE AGREEMENT
AND UNDERSTANDING CONCERNING THE SUBJECT MATTER HEREOF AMONG THE PARTIES HERETO,
AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS, REPRESENTATIONS, WARRANTIES, COMMITMENTS, PROPOSALS, OFFERS AND
CONTRACTS CONCERNING THE SUBJECT MATTER HEREOF, WHETHER ORAL OR WRITTEN.


 


9.     BINDING EFFECT.  THIS AMENDMENT NO. 2 SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


10.   SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AGREEMENT AND THE EFFECT THEREOF SHALL BE
CONFIRMED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


 


11.   HEADINGS.  THE HEADINGS LISTED HEREIN ARE FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE MATTERS TO BE CONSTRUED IN INTERPRETING THIS AMENDMENT NO. 2.


 


12.   COUNTERPARTS.  THIS AMENDMENT NO. 2 MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND-THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT NO. 2 BY TELEFACSIMILE OR OTHER ELECTRONIC METHOD
OF TRANSMISSION SHALL HAVE THE SAME FORCE AND EFFECT AS THE DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT NO. 2.  ANY PARTY DELIVERING AN
EXECUTED COUNTERPART OF THIS AMENDMENT NO. 2 BY TELEFACSIMILE OR OTHER
ELECTRONIC METHOD OF TRANSMISSION SHALL ALSO DELIVER AN ORIGINAL EXECUTED
COUNTERPART OF THIS AMENDMENT NO. 2, BUT THE FAILURE TO DO SO SHALL NOT AFFECT
THE VALIDITY, ENFORCEABILITY OR BINDING EFFECT OF SUCH AGREEMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

LENDER

 

BORROWERS

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

FARMER BROS. CO.

 

 

 

 

By:

/s/ Gary Whitaker

 

By:

/s/ John E. Simmons

Name:

Gary Whitaker

 

Name:

John E. Simmons

Title:

Director

 

Title:

Treasurer and CFO

 

 

 

 

 

 

 

 

 

 

COFFEE BEAN INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Simmons

 

 

 

 

Name:

John E. Simmons

 

 

 

 

Title:

Director

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

 

 

 

 

COFFEE BEAN HOLDING CO., INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Simmons

 

 

 

Name:

John E. Simmons

 

 

 

Title:

Treasurer and CFO

 

 

 

 

 

 

 

 

 

FBC FINANCE COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Simmons

 

 

 

Name:

John E. Simmons

 

 

 

Title:

Director

 

 

 

 

[Amendment No. 2 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------